Citation Nr: 9915673	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  98-04 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1970.

This matter arises from a February 1998 decision by the 
aforementioned RO that denied the veteran's claim of 
entitlement to service connection for residuals of a head 
injury.  The Board of Veterans' Appeals (Board) has 
jurisdiction over this matter by virtue of the veteran's 
notice of disagreement (NOD) filed in February 1998, a 
statement of the case (SOC) issued in March 1998, and a 
letter from the veteran to his Senator, which the Board 
construes as a substantive appeal, received in April 1998.  
See 38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 1998); 
38 C.F.R. § 20.200 et. seq. (1998).  (The March 1998 VA Form 
9 ("Appeal to the Board of Veterans' Appeals") was blank 
and thus inadequate to perfect the veteran's appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.203 
(1998).)  Specifically, the Board notes that the letter to 
the veteran's Senator mentioned the veteran's attempt to 
obtain service-connected disability for "brain damage" and 
the VA's denial of his claim.  Although the veteran contended 
in the letter that the putative brain damage is due to in-
service meningitis or in-service rheumatic fever, rather than 
an "injury" as mentioned in the NOD and SOC, the Board 
construes the letter's contentions liberally, particularly in 
the circumstances of this case.  38 C.F.R. § 20.202 (1998); 
EF v. Derwinski, 1 Vet. App. 324 (1991).

By the same token, the Board construes the statement 
regarding meningitis in the substantive appeal as raising the 
question of entitlement to service connection for meningitis 
resulting in brain damage.  Additionally, the substantive 
appeal asserts that the veteran's "brain damage" is due to 
rheumatic fever, which thereby raises the question of 
entitlement to secondary service connection for brain damage.  
These matters are referred to the RO for appropriate action. 

The Board also notes that several letters from the veteran in 
the file (July 1991, December 1992, April 1998) reflect his 
concern that the RO might have lost certain documents that he 
had submitted as evidence, such as the original copy of the 
Social Security Administration's June 1990 award letter.  He 
has requested the return of these documents, but the RO has 
not responded.  This is referred to the RO for appropriate 
action.


FINDING OF FACT

No competent medical evidence has been submitted to show a 
link, or a nexus, between any current disability and any head 
injury during service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of a head injury is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran's service medical records reflect that on the 
March 1969 report of medical history, the physician noted 
that the veteran had not had any prior hospitalizations or 
psychiatric problems.  On the entrance examination of the 
same date, the veteran's psychiatric condition was normal, as 
were his head, face, neck, scalp, nose, sinuses, mouth, 
throat, ears, eardrums, eyes, spine, and neurologic function.  
Later in April 1969, while serving at the Great Lakes Naval 
Training Center (NTC), he participated in a medical research 
project for a live adenovirus study, including a 
"[h]emagglutinin [a]djuvant [illegible] [v]accine" study.  
The record of the study noted that the veteran manifested no 
physical or psychological reactions, although an undated 
agglutination laboratory report, generated while the veteran 
was a recruit at the Great Lakes NTC, noted the need for 
further testing.  

In June 1969, the veteran was hospitalized with complaints of 
bilateral frontal headache, retrosternal pleuritic chest 
pain, and (prior to admission) swelling in his right knee and 
right ankle, cough, fever, chills, and tea-colored urine 
which cleared spontaneously.  Because of a suspicion of 
rheumatic fever, the Medical Service placed the veteran at 
bed rest for several weeks, at the end of which no evidence 
of rheumatic carditis or chorea was shown.  The pertinent 
diagnosis was acute rheumatic fever, not existing prior to 
entry into active duty.  

However, during the course of the veteran's hospitalization, 
the veteran exhibited "severe" emotional difficulties with 
staff personnel.  The staff psychiatrist's impression was 
that the veteran exhibited an immature personality "with 
situation reactions," and recommended an administrative 
discharge.  At the time of discharge in October 1969, Medical 
Services characterized the veteran as "asymptomatic," and 
discharged him to duty.  Nevertheless, Medical Services also 
noted that, at discharge, the veteran was taking 25 mg of 
Thorazine twice daily.  The pertinent diagnosis was an 
immature personality, existing prior to entry into active 
duty.  

In November 1969, the veteran presented for treatment after 
he had been struck on the jaw at the enlisted men's club.  
Physical examination revealed no bleeding from the mouth or 
nose.  A skull series was ordered by the examining physician, 
who later noted that there was no evidence of a fracture.  On 
return to the clinic the following day, physical examination 
revealed pain on pressure to the ramus at the vertex of the 
mandible, and swelling over the left ramus.  The veteran was 
unable to open his jaw more than one inch.  The impression 
was a fracture of the left mandible, although below this 
entry on the service medical records appears the notation 
that x-rays had revealed no fracture.  The examiner 
prescribed pain medication and heating pads, with 
instructions for the veteran to return to the clinic in three 
days if he was not better.

Later in November 1969, the veteran was hospitalized with 
complaints of chest pain and difficulty breathing.  It was 
noted that late in the evening of the day prior to admission, 
he had approached a Shore Patrol car, complaining of chest 
pain and difficulty breathing following a long run uphill.  
He also admitted to having had four beers that evening.  On 
presentation to the emergency room, he was noted to have a 
"fruity" odor on his breath, and to lapse in and out of 
consciousness.  Physical examination on admission reflected 
that the pupils were round and regular, but that the light 
reflex was somewhat diminished.  Extraocular motions included 
some lateral deviation of the eyes during the periods of 
unconsciousness.  Fundoscopic examination of the eyes 
revealed no evidence of head injury.  A heart murmur was 
heard on admission, but not heard later during his 
hospitalization.  Blood alcohol content was 0.0.  The 
diagnosis was chest pain, with no disease found.  

In December 1969, the veteran was involved in a motor vehicle 
accident.  He presented for treatment two days later, with 
complaints of pain in his mandible.  He reported that he had 
been knocked unconscious, but not treated by any medical 
facilities.  Physical examination revealed multiple 
contusions about the face and nose, as well as contusions of 
the ribs.  X-rays of the skull and mandible were negative.  
There was no pertinent diagnosis.  

Later in December 1969, the veteran underwent a 
neuropsychiatric consultation, with a provisional diagnosis 
of paranoid traits.  The veteran complained of not being able 
to get along with people aboard his ship, a fact corroborated 
by February 1970 service personnel records.  He reported that 
since coming into the Navy, he had experienced increasing 
difficulties.  He was noted to have had a Captain's Mast in 
the past.  He was also noted to have started a fire and 
burned down a small shack next to his family's house while on 
liberty.  Mental status examination revealed mildly depressed 
affect.  The examiner noted that insight and judgment did not 
"seem to be morbidly" impaired.  The diagnostic impression 
was a character disorder, of the passive-dependent 
personality type.  The examiner recommended administrative 
discharge pursuant to BuPers Manual 3420180.  (The veteran's 
DD-214 reflects that BuPers Manual 3420180 was the reason and 
authority for his discharge.)  The February 1970 separation 
examination report does not reflect any psychiatric finding 
or other pertinent abnormality. 

An undated clinical record associated with the service 
medical records, apparently generated a few days after the 
veteran's service (see April 1970 VA hospitalization 
summary), reflects that the veteran's mother "brought him 
back" for a psychologic consultation.  The veteran 
complained of paranoid ideation.  He was noted to have a 
frequent history of interpersonal problems, and to have 
recently tried to build a fire on the floor of a wooden 
building to keep warm.  There was no diagnosis.

A VA hospitalization summary, dated from March to April 1970, 
reflects that the veteran presented for treatment, 
complaining that his mother wanted him to be "checked 
mentally."  The physician noted that, during the veteran's 
hospitalization, he was in "good contact, but at times [was] 
very fresh on the unit."  The hospital treated the veteran 
with Sinequan.  On discharge, the physician noted that the 
veteran was competent.  The hospital released the veteran 
with a month's supply of that drug, and with instructions to 
return to the hospital for monthly follow-up treatment.  The 
diagnosis was an immature personality.

In August 1970, the RO denied service connection for a 
nervous disorder on the basis that an immature personality is 
a constitutional or developmental abnormality, and not a 
disability under the law.  In January 1971, the RO granted 
service connection for residuals of rheumatic fever, and 
assigned a noncompensable evaluation therefor.  

Subsequently dated VA medical records reflect various 
complaints and treatments for mental disorders.  See VA 
hospitalization summaries dated in May 1984, December 1984, 
September 1985, and December 1997; VA outpatient records 
dated May 1983 and February 1985; and VA examination report 
dated July 1990.  Specifically, the veteran complained, at 
various times, of depression, suicidal thoughts, being able 
to "read people," hearing voices, attempted suicide, 
anxiety, vegetative symptoms, alcohol abuse, hopelessness, 
racing thoughts, sleep disturbance, decreased appetite, 
paranoid thoughts, decreased energy, weight loss, a sense 
that others are able to read his mind, anhedonia, and apathy.  
The diagnoses in these records include, at various times, 
paranoid schizophrenia, question of psychotic depression, 
question of schizoaffective disorder, question of 
schizophrenia, psychotic depression, narcissistic character 
disorder, dementia associated with chronic alcoholism, rule 
out major depression with psychotic features, benzodiazepine 
abuse, history of polysubstance and alcohol abuse, and 
chronic headaches per patient report.  There was no mention 
of an in-service head injury in any of these records.  

Other VA medical evidence of record pertains to elbow, back 
and joint disabilities, without mention of a head injury.

In October 1997, the veteran filed his claim for an 
"increased rating" for "brain syndrome and residuals."  
(The veteran has not been awarded service connection for 
"brain syndrome;" the February 1998 rating decision 
codesheet reflects that only the residuals of rheumatic fever 
are service-connected.)  In the February 1998 rating decision 
from which this appeal arises, the RO framed the issue for 
adjudication as entitlement to service connection for 
residuals of a head injury.  The RO denied the claim as not 
well grounded, and, in the March 1998 SOC, notified the 
veteran of the basis of that decision. 

In February 1999, the veteran's Congressional representative 
submitted, on the veteran's behalf, material which might have 
been copied from a medical treatise (treatise material).  The 
treatise material did not discuss the topic of head injury.  
It is, therefore, not pertinent to the issue on appeal.  As 
such, there is no need for a supplemental statement of the 
case on the issue presented in this appeal.  See 38 C.F.R. 
§ 19.31 (1998).

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  With chronic disease shown as 
such in service (or within the presumptive period under 
38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however, remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary of VA (Secretary) shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The 
Secretary shall assist "such" a claimant in developing the 
facts pertaining to the claim.  Id.  Presently, the issue 
before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim on the merits.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  As explained below, the Board finds that the claim 
for service connection for residuals of a head injury is not 
well grounded.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Moreover, to be well 
grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 
3 Vet. App. 261, 262-263 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  When the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science are required.  Questions of medical 
diagnosis or causation require such expertise.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id. at 495.

In short, a claim for service connection requires three 
elements in order to be well grounded.  There must be 
competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
in service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (Table).  The 
third element may be established by the use of statutory 
presumptions.  See, e.g., 38 U.S.C.A. § 1112(a) (West 1991) 
(presumptions relating to certain "chronic diseases"); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Here, the veteran's claim of entitlement to service 
connection for residuals of a head injury is not well 
grounded because there is no medical evidence of a nexus 
between any of his current disabilities and a head injury 
during service.  Although the veteran is competent to testify 
as to a head injury that occurred during service, and as to 
continuity of symptomatology thereafter, he is not shown to 
have any medical training, expertise, or experience which 
would render him competent to link any current disability to 
either the in-service events or any post-service 
symptomatology.  See 38 C.F.R. § 3.303 (a), (b) (1998); 
Caluza, 7 Vet. App. at 506; Savage v. Gober, 10 Vet. 
App. 489, 494-95, 497 (1997).  Statements by the veteran's 
brother are not competent etiologic evidence, for the same 
reason.

The representative contends, in her appellate brief, that the 
Board should determine whether the RO complied with M21-1, 
Part VI,  2.10(f) (Change 48) (Aug. 5, 1996), prior to 
denying the service connection claim.  She further contends 
that, if the Board finds that the RO did not comply with this 
provision, that the Board should remand the claim for 
"further development," specifically, evidentiary 
development, including provision of a VA medical examination 
pursuant to VA's "duty to assist."  See 38 U.S.C.A. 
§ 5107(a) (West 1991).

M21-1 Part VI,  2.10(f) provides that "the duty to assist 
will prevail while development is undertaken."  A careful 
reading of this provision clearly shows the initiation of 
this "development" is predicated on the claim being 
"potentially plausible on a factual basis."  Essentially, 
"potentially plausible on a factual basis" means the claim 
is well grounded.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (Table); accord, 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
den. sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  
Consequently, development is undertaken pursuant to M21-1 
Part VI,  2.10(f) only after the veteran has presented a 
well-grounded claim.  As the veteran has not done so here, 
M21-1 Part VI,  2.10(f) is not applicable to his case.
M21-1 Part III,  1.03(a) provides that "[b]efore a decision 
is made about a claim being well grounded, it will be fully 
developed."  However, only when a claim is well grounded 
does the VA have an obligation to assist the claimant in 
"developing the facts pertinent to the claim."  Robinette 
v. Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist provided by 38 U.S.C.A. § 5107(a)); Epps, 126 F.3d at 
168; Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).  In 
contrast to the evidentiary development of "facts" referred 
to in 38 U.S.C.A. § 5107(a), the provisions of M21-1, Part 
III,  1.03(a) refer to development of the "claim."  The 
requirement to fully develop a claim - as compared to 
development of the evidence underlying the claim - merely 
requires VA to ensure that the veteran has not filed a 
defective or incomplete application.  See 38 U.S.C.A. § 5103 
(West 1991); Robinette, 8 Vet. App. at 78.  See 38 C.F.R. 
§§ 3.1(p), 3.160(a) (1997)(defining a claim as an application 
for VA benefits); see also M21-1, Part III,  1.01(a) 
(discussing development of pertinent facts "concerning a 
well-grounded claim"); M21-1, Part VI,  2.10(f) (discussed 
supra); cf. M21-1, Part III,  2.01(c) (during initial 
screening stage of claims processing, the RO shall review all 
applications and evidence immediately to determine if "a 
claim" is incomplete and requires "further development").  
Indeed, M21-1, Part III,  1.03(a) relies upon Grottveit v. 
Brown, 5 Vet. App. 91 (1993), in which the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) stated that "[i]f the claim is not well grounded, 
the claimant cannot invoke the VA's duty to assist [under 
38 U.S.C.A. § 5107(a)] in the [evidentiary] development of 
the claim."  Grottveit, 5 Vet. App. at 93, citing 
38 U.S.C.A. § 5107(a).  Therefore, until a veteran has 
submitted a well-grounded claim, VA is under no duty to 
assist the veteran in establishing the evidentiary elements 
of his claim.  

In other words, the requirement to "fully develop" a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears to merely reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is "fully developed" under M21-1 Part 
III,  1.03(a) means that, where the veteran's application 
for benefits is incomplete, VA shall notify the veteran of 
the evidence necessary to complete the application.  Id. at 
80.  As there is no indication in the present case that the 
veteran's application is incomplete, or that he is aware of 
evidence which would render his claim well grounded, the RO 
complied with 38 U.S.C.A. § 5103 and  1.03(a).

The representative also contends, in her appellate brief, 
that the holding of Ledford v. West, 136 F.3d 776 (1998) is 
unreasonable and erroneous, because it "requires" 
appellants to foresee and argue preemptively all errors the 
Board might commit, and because the appellant has no prior 
notice of the points upon which the Board will rely when 
deciding an appeal.  However, Ledford does not stand for this 
proposition.  In Ledford, The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that the 
doctrine of exhaustion of administrative remedies requires an 
appellant to present issues at the administrative (RO and 
Board) level before the Court and the Federal Circuit will 
address those issues.  Ledford, 136 F.3d at 779-82.  In any 
event, the Court bars the type of litigation by ambush which 
the representative eschews.  See, e.g., Marsh v. West, 
11 Vet. App. 468, 471-72 (1998).  Here, the March 1998 SOC 
specifically addressed the veteran's failure to present a 
well grounded claim, so the representative cannot claim 
surprise in this regard.  Moreover, even when an RO does not 
specifically address the question of whether a claim is well 
grounded, but instead proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis.  Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  That proposition applies even where 
the RO has failed to provide the claimant with the laws and 
regulations pertaining to well-grounded claims, and 
notwithstanding that the Board denies the claim as not well 
grounded after the RO adjudicates the claim on the merits.  
Id.  The requirement that a claim be well grounded is merely 
a threshold matter, and its satisfaction does not, by itself, 
obtain anything for a claimant that he would not receive in a 
full merits adjudication.  Id.  Thus, the representative's 
contention here is inapposite. 

The representative contends that the Meyer decision, 
discussed above, ignores the statutory provision that 
claimants have the initial burden of submitting a well-
grounded claim "[e]xcept when otherwise provided by the 
Secretary [of VA]," 38 U.S.C.A. § 5107(a), because the 
Secretary has provided such an exception via the promulgation 
of the aforementioned portions of M21-1.  The 
representative's argument lacks merit because the RO in this 
case, unlike the RO in Meyer, addressed well groundedness, 
and because the portions of M21-1 to which the representative 
refers do not create an exception to 38 U.S.C.A. § 5107, as 
previously discussed.  

In the representative's December 1998 statement in lieu of a 
VA Form 646 (Form 646), the representative emphasized that 
"a claimant may establish a required nexus" between a 
current condition and military service if he can "show" 
that the condition resulted from a personal injury suffered 
in the line of duty, citing Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992).  In Godfrey, the Court stated that 
"[i]f evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service [incurrence of 
aggravation of a disease or injury] and his current 
disability, it would follow that the veteran incurred an 
injury in service."  Godfrey, 2 Vet. App. at 356 (emphases 
added).  This statement begs the question as to what type of 
evidence is competent to "show" a nexus between service and 
a current disability.  See 38 C.F.R. § 3.303(a) (1998) 
(service connection means that the facts "shown" by the 
evidence establish a particularly injury or disease resulting 
in disability was incurred coincident with service).  In 
other cases, the Court has made clear that only medical 
evidence will suffice to address the etiology of medical 
questions such as the one presented in the instant case.  
Caluza, 7 Vet. App. at 506; Epps, 126 F.3d at 1468.  

The representative also contends, in the statement in lieu of 
a Form 646, that the veteran has manifested headaches as a 
result of experiencing head trauma in service.  However, 
there is no indication in the record that the representative 
is competent to opine on a question involving medical 
etiology.  As such, his opinion is of no value in 
establishing the presence of residuals related to a head 
injury in service.


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

